Title: To George Washington from Elkanah Watson, 10 February 1797
From: Watson, Elkanah
To: Washington, George


                        
                            Sir 
                            Albany 10th febr. 1797
                        
                        
                        My Short visit at Mount Vernon in Jany 1785 will always be a Source of the Most
                            grateful reflections to my mind, & I trust the important information I derived from afar, at
                            that time as to your views in improveing the Navigation of the Potowmac, in connection with
                            some branches of the Ohio leading in the direction of Detroit, for the avowed purpose of
                            diverting the fur trade from Montreal to Alexandria, has not been lost to
                            this State, altho our Western Canals and the improvement of our interior water to the great
                            Lakes will undoubtedly divert your main object: but considering ourselves as Americans on
                            the great Scale, divested of local attatchments, In this view I persuade myself you will
                            rejoice at the progress we have already made. We now contemplate Locking round the falls of
                            Niagara—altho warmly opposed by Genl Schuyler. 3 or 4 of us are determind to Make an effort
                            to obtain a Law; thus when the improvement are compleated to Oswego under the Law of 1792,
                            and the last mentioned object is Also effected an uninterupted water communication will be
                            open from Lake Erie to the Hudson. I take the liberty to transmit to you by Mr Van
                            Renssalaer my Short Tour in Holland in 1784, the year previous to my visit to your
                            hospitable mansion. Shou’d it bequite  a few moments from the weighty
                            concerns of our new born Nation, in the Solemn crisis in which we are now involved, it will
                            be grateful to me. I am with profound respect & gratitude, Your devoted
                        
                            Elkanah Watson
                            
                        
                    